          Case 3:19-cv-06101-BHS-DWC Document 35 Filed 04/24/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      Kyntrel Trevyone Jackson,
                                                         CASE NO. 3:19-cv-06101-BHS-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      B Berkey, et al.,

14                             Defendants.

15

16          The District Court has referred this action, filed pursuant to 42 U.S.C. §1983, to United

17 States Magistrate Judge David W. Christel. Plaintiff, proceeding pro se and in forma pauperis,

18 filed this civil rights Complaint pursuant to 42 U.S.C. § 1983.

19          Before the Court is Defendants’ Motion to Consolidate (“Motion”) pursuant to Federal

20 Rule of Civil Procedure 42. Dkt. 21. Plaintiff filed a Response, and Defendants filed a Reply.

21 Dkt. 24, 25. The Court denies the Motion without prejudice as consolidation would not serve

22 judicial economy or convenience.

23

24


     ORDER - 1
            Case 3:19-cv-06101-BHS-DWC Document 35 Filed 04/24/20 Page 2 of 5



 1                                                       DISCUSSION

 2           Plaintiff is proceeding pro se and in forma pauperis in three separate civil actions, all

 3 filed pursuant to 42 U.S.C. § 1983 and alleging violations of his civil rights. See Dkt. 1

 4 (“Jackson I”); Jackson v. Thrasher et al., 3:20-cv-05016-BHS-DWC (“Jackson II”); Jackson v.

 5 Sinclair et al, 3:20-cv-05017- BHS-JRC (“Jackson III”). 1

 6           The instant action, Jackson I, was filed on November 15, 2019. Dkt. 1. In Jackson I, the

 7 Court previously found Plaintiff was attempting to raise numerous claims based on unrelated

 8 events. Dkt. 7, 10. The Court declined to serve Plaintiff’s Original and Amended Complaint,

 9 finding the claims may not be combined into one action. Dkt. 7, 10. On January 7, 2020, Plaintiff

10 filed his Second Amended Complaint, Dkt. 11, and the Court directed service on January 21,

11 2020, Dkt. 12. Plaintiff is challenging his conditions of confinement while housed at Stafford

12 Creek Corrections Center (“SCCC”) between August 2019 to January 2020. Id. at Dkt. 11.

13 Plaintiff alleges he was denied hygiene items, retaliated against by being sexually abused, and

14 denied medical treatment. Id. Plaintiff also challenges the grievance process. Id. Defendants filed

15 an answer in Jackson I on March 23, 2020. Dkt. 23.

16           Plaintiff filed his second action, Jackson II, on January 7, 2020. Jackson II at Dkt. 1. The

17 Court directed service of the complaint on January 23, 2020. Jackson II at Dkt. 6. Plaintiff is

18 challenging his conditions of confinement while housed at Clallam Bay Corrections Center

19 (“CBCC”) between January 2019 and June 2019. Jackson II at Dkt. 5 at 6. Plaintiff alleges he

20 was denied hygiene items, he was denied adequate or supplemental food, and plaintiff challenges

21

22

23           1
                A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d 500, 505
     (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
24


     ORDER - 2
           Case 3:19-cv-06101-BHS-DWC Document 35 Filed 04/24/20 Page 3 of 5



 1 the grievance process. Id. Defendants filed an answer in Jackson II on March 23, 2020. Jackson

 2 II at Dkt. 14.

 3          Plaintiff filed his third action, Jackson III, on January 7, 2020. Jackson III at Dkt. 1. The

 4 Court directed service of the complaint on March 6, 2020. Jackson III at Dkt. 6. Plaintiff is

 5 challenging his conditions of confinement while housed at Washington Corrections Center

 6 (“WCC”) between June 2019 and January 2020. Jackson III at Dkt. 5 at 6. Plaintiff alleges he

 7 was denied hygiene items and challenges the grievance process. Id. Defendants have not yet filed

 8 an answer or other responsive pleading in Jackson III.

 9           Defendants argue consolidation is appropriate because all three cases allege a

10 deprivation of hygiene items and challenge the grievance process and two cases allege a denial

11 of medical treatment. Dkt. 21. Defendants attempted to confer with Plaintiff but were told

12 Plaintiff did not wish to speak with them Dkt. 21, 22 (Declaration of Counsel for Defendants’).

13 Plaintiff contends the Court ordered him to file separate complaints, finding Plaintiff was

14 attempting to raise numerous claims based on different events against different defendants. Dkt.

15 24; See also Dkt. 7 (Court’s Order).

16          “If actions before the court involve a common question of law or fact, the court may: (1)

17 join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or

18 (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). Under Rule

19 42, the Court has “broad discretion” to consolidate cases pending in the same district either upon

20 motion by a party or sua sponte. In re Adams Apple., Inc. 829 F.2d 1484, 1487 (9th Cir. 1987).

21 In exercising this discretion, the Court “weighs the saving of time and effort consolidation would

22

23

24


     ORDER - 3
               Case 3:19-cv-06101-BHS-DWC Document 35 Filed 04/24/20 Page 4 of 5



 1 produce against any inconvenience, delay, or expense that it would cause.” Huene v. United

 2 States, 743 F.2d 703, 704 (9th Cir. 1984). 2

 3              Based on the Court’s examination of these three actions, Defendants’ Motion is denied

 4 without prejudice. While the three cases require application of similar laws and some of the same

 5 Defendants, each case is based on events occurring at separate facilities: SCCC, CBCC, and

 6 WCC. See Jackson I, Jackson II, Jackson III; See 2011 WL 109143, at *2 (E.D. Cal. Jan. 12,

 7 2011) (denying consolidation of two cases with 19 defendants with claims arising under different

 8 time frames). If consolidated, any pre-trial motions which encompass Plaintiff’s allegations

 9 across all three cases would involve separate and distinct evidence requiring separate evaluations

10 and analyses. This would not conserve judicial resources or effort. Rather, consolidation would

11 cause delays and confusion as the resolution of issues from all three cases would be embedded in

12 single or multiple, likely unwieldy, orders or report and recommendations. See Gonzales v.

13 Podsakoff, 2017 WL 2275028, at *2 (E.D. Cal. May 25, 2017), report and recommendation

14 adopted, 2017 WL 3913163 (E.D. Cal. Sept. 7, 2017) (denying consolidation of two cases filed

15 by a single pro se prisoner-plaintiff because it would not serve judicial economy or

16 convenience). Furthermore, if the cases proceeded to trial, there is a risk of juror confusion since

17 all three cases involve similar allegations against separate sets of defendants for events which

18 occurred at separate facilities. See id. In sum, consolidating Plaintiff’s three cases would not

19 avoid the inefficiency of separate trials involving related parties, witnesses, and evidence.”

20 E.E.O.C. v. HBE Corp., 135 F.3d 543, 551 (8th Cir. 1998) (The purpose of consolidation is to

21

22
     2
         Motions to consolidate are considered non-dispositive and are within the pre-trial authority of the magistrate judge.
23 See Khalafala v. Miller, 2011 WL 1815405, at *1 fn. 1 (D. Ariz. Feb. 8, 2011), report and recommendation adopted,
     2011 WL 1808031 (D. Ariz. May 12, 2011) (citations omitted).
24


     ORDER - 4
          Case 3:19-cv-06101-BHS-DWC Document 35 Filed 04/24/20 Page 5 of 5



 1 avoid unnecessary cost or delay where the claims and issues contain common aspects of law or

 2 fact.). Defendants’ Motion (Dkt. 21) is denied without prejudice.

 3         Dated this 24th day of April, 2020.



                                                       A
 4

 5
                                                       David W. Christel
 6                                                     United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 5
